—In an action to foreclose a mortgage, the defendant Mary Anne Kelsey appeals from an order of the Supreme Court, Westchester County (Rudolph, J.), entered November 3, 1997, which, inter alia, granted the plaintiffs’ motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly concluded that the plaintiffs established their entitlement to summary judgment and that the appellant’s alleged defenses were insufficient to give rise to an issue of fact (see, Bank of Smithtown v Bogliano, 254 AD2d 319; Wasserman v Harriman, 234 AD2d 596; FGH Realty Credit Corp. v VRD Realty Corp., 231 AD2d 489; Crest/Good Mfg. Co. v Baumann, 160 AD2d 831; Johnson v Gaughan, 128 AD2d 756).
The appellant’s remaining contentions are without merit. Santucci, J. P., Altman, Friedmann and McGinity, JJ., concur.